IN THE SUPREME COURT OF THE STATE OF MONTANA                                  04/28/2020
                   Supreme Court No. DA 19-0353
                                                                                 Case Number: DA 19-0353
STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

ROBERT WAYNE ANDERSON,

            Defendant and Appellant.


                                      ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until May 27th, 2020 to prepare, file and serve the

Appellant’s opening brief.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            April 28 2020